MaRshall, J.
The question presented for decision is ruled in favor of appellant by sec. 2686, Stats. 1898. Curtis v. Moore, 15 Wis. 134; Bishop v. Aldrich, 48 Wis. 619, 623; Schoenleber v. Burkhardt, 94 Wis. 575; Schroeder v. Richardson, 101 Wis. 529; State ex rel. Rice v. Chittenden, 107 Wis. 354. The statute cited plainly indicates that special costs against a losing party, upon the decision of a demurrer, or any costs other than such as abide the final result of the action and to be taxed in the ordinary fee bill, are only admissible as terms of leave to interpose some further plea. This court has repeatedly so held in the cases cited. The appeal from the order being general, and no question being raised but that it was proper except as to the costs, it must be reversed as to that feature and otherwise be affirmed.
By the Court.— So ordered. Ordered further that costs in this court in favor of appellant be limited to clerk’s fees.